Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated February 28, 2014 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in Valeant Pharmaceuticals International, Inc.’s Annual Report on Form 10-K for the year ended December31, 2013. /s/ PricewaterhouseCoopers LLP Florham Park, New Jersey May 19, 2014
